PER CURIAM.
Appellant has appealed from the denial of his Rule 3.800(a) motion for correction of sentence. We find merit in appellant’s contentions and thus remand this cause to the trial court for correction of appellant’s concurrent sentences so that all may reflect all time served and gain time acquired when appellant was. originally jailed and imprisoned for the grand theft offense, as well as any jail time served following appellant’s April 1, 1990, arrest. See Daniels v. State, 491 So.2d 543 (Fla.1986); State v. Green, 547 So.2d 925 (Fla.1989).
REVERSED AND REMANDED.
DOWNEY, DELL and WALDEN, JJ., concur.